DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “conductive guide” and “conductors” recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected because of the use of the solid black shadings. Solid black shading areas are not permitted. See 37 CFR 1.84(m). In order to avoid abandonment of the application, Applicant must make these above drawing changes. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities: all reference numbers for the claimed components should be provided (see objections to the drawings above).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Appropriate correction is required. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The claim recites the limitations: “a thermovolumetric substance (5) selected from substances that generate a force when heated to a degree below a temperature resulting in change of state of said thermovolumetric substance”. There is no support for the above limitations in the specification. Also, any change of the thermovolumetric substance, including the change of the volume thereof, can be interpreted as a change of state of said substance.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim twice recites the limitation “a cavity” (in lines 4 and 11). It’s not clear whether it’s the same cavity or not. If it’s the same cavity, then it’s not clear why in line 11 the limitation is preceded by an article “a”. Further, if two different cavities are recited, then they should be clearly differentiated by using specific distinct terminology in order to obviate any ambiguity.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, as best understood, is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 9,093,203 to Depping et al. (Depping).
	Regarding claim 1, as best understood, Depping discloses (Fig. 1-3) an electrical connectivity apparatus (1) for disruption of a current flow in an electrical connector (2, 11, 12, 17, 18, 29) when the temperature exceeds a preset threshold, comprising: a cavity (24) that includes conductive guide (3, 11, 12) to conduct a flow of an electrical current; a connector assembly comprised of a non-electrically conductive material comprising an end cap (18) and a reservoir piece (17) (the material is inherently non-electrically conductive, or there is would be a short circuit between conductors (4, 5, 11, 12)); a thermovolumetric substance (6) selected from substances that generate a force when heated to a degree below a temperature resulting in change of state of said thermovolumetric substance; a cavity within the reservoir piece (24) of the connector assembly for confining the thermovolumetric substance (6); and wherein the Ohmic heat generated by the flow of an electrical current heats the thermovolumetric substance (6) sufficiently to generate an amount of the force sufficient to separate conductors (4, 5) within the hollow cavity (24) disrupting the flow of electrical current within the electrical connectivity apparatus (i.e., disrupting the flow of the Ohmic heat and the electrical current; Fig. 2, col. 10, ll. 8-10).
	Alternatively, since the thermovolumetric substances that generate a force when heated to a degree below a temperature resulting in change of state of said thermovolumetric substances have been well-known in relevant arts before the effective filing date of the claimed invention, it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to select any suitable known materials for the thermovolumetric substance of Depping, including as claimed, in order to achieve desired mechanical and electrical characteristics of the apparatus of Depping, while not exceeding targeted production costs thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See In re Leshin, 125 USPQ 416. 

Conclusion

The additional references made of record teach various thermally responsive switches
and actuators with thermovolumetric active components. Further, US 6583711 teaches an electrical switch with active component made of the thermovolumetric substance (30) that generates a force when heated to a degree below a temperature resulting in change of state of said thermovolumetric substance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835